UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7190



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LUIS ENSUNCHO,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-91-51-A, CA-97-826-AM)


Submitted:   December 11, 1997         Decided:     December 31, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Luis Ensuncho, Appellant Pro Se. John Patrick Rowley, III, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Ensuncho, Nos. CR-91-51-A; CA-97-826-AM
(E.D. Va. June 9, 1997). We also deny Appellant's motion to prevent

his transfer to another facility. Inmates have no liberty interest

in placement in a particular prison and prison officials have broad
discretion in determining at which facility to house an inmate. See
Cochran v. Morris, 73 F.3d 1310, 1318 (4th Cir. 1996) (citing

Meachum v. Fano, 427 U.S. 215, 224 (1976)). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2